                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                  ) CASE NO. 1:19-cv-145
                                               )
                        Plaintiff,             ) JUDGE DAN AARON POLSTER
                                               )
            v.                                 )
                                               )
SOUTH UNIVERSITY OF OHIO,                      )
LLC, et. al.,                                  )
                                               )
                        Defendants.            )


   APPLICATION OF RECEIVER TO RETAIN WHITMER & EHRMAN LLC
                AS ATTORNEYS FOR THE RECEIVER

                NOTICE OF DEADLINE FOR THE FILING OF OBJECTIONS



            Mark E. Dottore, the duly appointed and acting receiver herein (the

“Receiver”), respectfully represents to the Court that, in order to fulfill his duties

to marshal and preserve the Receivership Entities and the Receivership Property1

and to otherwise carry out the duties and responsibilities described in the Order

Appointing Receiver, he will require the assistance of experienced counsel. To that

end, and pursuant to ¶¶ 15 through 19 of the Order Appointing Receiver, the

Receiver requests the Court enter an order authorizing him to engage the firm of

Whitmer & Ehrman LLC (“W&E”) as his general counsel. In support of this request,




        Capitalized terms used but not defined herein shall have the meanings
            1

given to them in the Order Appointing Receiver [Docket No. 8].



{00020409-1 }
the Receiver submits the Verified Statement of Mary K. Whitmer, a copy of which is

attached hereto as Exhibit A (the “Whitmer Statement”), and says as follows:

                                 Jurisdiction and Venue

            1.   This Court has jurisdiction over this action under the U.S. Const. Art.

III, § 2 and 28 U.S.C. § 1332. The Court exercises diversity because the parties are

of complete diverse citizenship and the amount in controversy exceeds $75,000.

            2.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)(B)

because a substantial part of the events giving rise to this action took place in this

judicial district and a substantial part of the property that is the subject of the

action is situated in this district.

            3.   The relief sought in this Application is governed by Fed. R. Civ. P. 66,

Rule 66.1(c) and (d) of the Local Rules for the United States District Court for the

Northern District of Ohio, and the Order Appointing Receiver.

                                  W&E’s Qualifications

            4.   Whitmer & Ehrman LLC was established three years ago by partners

Mary K. Whitmer, James W. Ehrman, who are experienced receivership, insolvency

and bankruptcy professionals. One year ago, they were joined by partner Robert M.

Stefancin, also a knowledgeable veteran in these matters.

            5.   W&E has substantial experience in receivership proceedings and is

well qualified to represent the Receiver, and the various Receivership Entities in

this proceeding. Ms. Whitmer, Mr. Ehrman and Mr. Stefancin have represented the

Receiver or others in the following types of receiverships, inter alia,




{00020409-1 }                              2
                   A state court special master (with the duties of a receiver) in the sale of
                    substantially all of the assets of a not-for-profit university through
                    state court receivership, satisfying bondholders of a public offering and
                    approximately 80% of all of the outstanding debt.

                   A federal court receivership brought by the Securities and Exchange
                    Commission against a group of stock brokers and those who assisted
                    them to recover assets that were implicated in a Ponzi scheme;

                   Receiver for a Delaware publicly held international executive search
                    firm, litigating validity of a UCC-9 secured party sale in Chancery
                    Court

                   A federal court receiver in an action brought by the Federal Trade
                    Commission against a bogus debt consolidator/mortgage modification
                    enterprise, involving simultaneous seizures of assets in Florida and
                    Ohio and the sale of assets of the company and its owners, including
                    art work.

                   An Ohio bank in an action to recover payment on a loan and the
                    appointment of a receiver to recover assets fraudulently transferred by
                    the principals of a factoring company. Ms. Whitmer litigated the case
                    to a successful verdict in which the United States District Court found
                    actual fraud in the formation of a new, transferee entity and imposed
                    successor liability; the matter was then upheld by the Sixth Circuit
                    Court of Appeals. See Per-Co Ltd. et. al. v. Great Lakes Factors, Inc. et.
                    al. 509 F.Supp.2d 642 (2007), affirmed by the Sixth Circuit, 2008 U.S.
                    App. LEXIS 22941.

                   A state court receiver for a 55 acre industrial parcel of land with 5
                    acres under roof, and continuation of representation of the receiver
                    after the case filed for bankruptcy.

                   A state court receiver in the liquidation of 450 heavy commercial
                    vehicles with conflicting lien priorities resulting from fraudulent
                    conduct of the principal of the company and his son.

                   A state court receiver for an operating commercial printing company.

                   A state court receiver for an eight story commercial building in
                    downtown Cleveland.

                   A Chapter 11 trustee for a ski and golf resort which included a hotel,
                    several restaurants, a convenience store and a spa, resolving several
                    environmental issues and selling the property free and clear of liens in
                    78 days.


{00020409-1 }                                 3
                    A Chapter 7 trustee for a stockbroker who operated a Ponzi scheme.

Furthermore, W&E has expertise in all areas of the law that are likely to be

significant in this case.

            6.       Neither W&E nor any of its partners represent an interest adverse to

that of the within estate, and W&E is not a creditor, equity security holder or

insider of any of the Plaintiff or the Defendant or any of the Receivership Entities in

this case, except that they represented the Receiver immediately prior to the filing

of this case in his capacity as a consultant to South University of Ohio and were

compensated for their activities in that regard. In addition, W&E may have a small,

unpaid balance due and owing to them for services rendered within days of the

filing of the underlying case that could not be calculated and paid before this

lawsuit was filed. In addition, except as previously stated, neither W&E, nor any of

its partners has a direct or indirect relationship to, connection with, or interest in,

the Defendant, the Receivership Entities or any known party in interest in this

case.

                               Services To Be Provided by W&E

            7.       The Receiver anticipates that W&E will perform the following legal

services:

                    assisting the Receiver in taking possession and control, and assuming
                     operation and management of the various Receivership Entities,
                     securing the business premises located in the various locations and
                     securing, seizing or otherwise recovering the Books and Records, and
                     dealing with the myriad of legal issues that will arise from the
                     operation of numerous universities in various states;




{00020409-1 }                                 4
                   reviewing the validity, priority, or extent of liens or other interests in
                    the Receivership Property and filing proceedings to determine the
                    payment priority of each lien or other interest;

                   assisting the Receiver in negotiations and transactions with the United
                    States Department of Education;

                   assisting the Receiver in matters involving litigation whether pending
                    against and on behalf of the Receivership Entities and advising the
                    Receiver as to when the Receiver can or should institute, prosecute or
                    intervene in any proceeding and/or lawsuit and as to when it is
                    appropriate with withdraw the defense of a pending lawsuit;

                   assisting with the identification and prosecution of claims and causes
                    of action which might be asserted by the Receiver on behalf of the
                    estate, including but not limited to, causes of action based on one or
                    more of the following legal theories: breach of contract, breach of
                    fiduciary duty, fraudulent transfer, fraud, conversion, and civil
                    conspiracy;

                   assisting the Receiver in employment issues that may arise in
                    managing and administering over 1400 employees;

                   assisting the Receiver in issues involving executory contracts and
                    leases, and the equitable assumption and rejection of those executory
                    contracts and leases;

                   advising the Receiver with regard to bankruptcy issues, and the
                    possible filing of a bankruptcy for any of the Receivership Entities;

                   advising the Receiver regarding the distribution of Receivership
                    Property;

                   advising the Receiver with regard to risk management and insurance
                    matters;

                   advising and assisting the Receiver with regard to the use, transfer
                    and/or assignment of any of the Receivership Property;

                   using the legal process to further investigate the acts, conduct, assets,
                    liabilities, and financial condition of the Defendant, the Receivership
                    Entities and any other appropriate parties and any matters relevant to
                    this receivership, including but not limited to the examination of




{00020409-1 }                                  5
                     persons and parties with knowledge pursuant to orders obtained from
                     this Court;

                    taking those actions required under the law to recover assets for the
                     estate;

                    representing the Receiver in any action to obtain an injunction or other
                     equitable relief or to recover Receivership Property;

                    appearing on behalf of and representing the Receiver in any case
                     brought by the Receiver or defended by the Receiver to the extent
                     necessary to take control of and to defend Receivership Property and
                     the Receivership Entities against the claims of others;

                    preparing all necessary court pleadings, applications, motions,
                     objections, legal memoranda, and other documentation as may be
                     necessary to the general administration of the estate and generally to
                     represent the Receiver at hearings and other proceedings; and

                    performing all other legal services for the Receiver which may be
                     required or deemed to be in the interest of the body of interest holders,
                     including students and secured or general unsecured creditors in
                     accordance with his powers and duties as set forth in the Order
                     Appointing Receiver.

                 Notice of Contact Information for Whitmer & Ehrman LLC

            8.       This application is intended to serve as notice to all parties that have

entered an appearance in this action that contact information for those at W&E is

as follows:

                                    Mary K. Whitmer, Esq.
                                    James W. Ehrman, Esq.
                                    Robert M. Stefancin, Esq.
                                    WHITMER & EHRMAN LLC
                                    2344 Canal Road, Suite 401
                                    Cleveland, OH 44113
                                    Telephone: (216) 771-5056
                                    Facsimile: (216) 771-2450
                                    E-mail:     mkw@WEadvocate.net
                                                jwe@WEadvocate.net
                                                rms@WEadvocate.net



{00020409-1 }                                  6
                                             Notice

            9.     Notice of this motion will be given to all counsel of record by operation

of the Court’s electronic filing system. Further notice, if appropriate, will be

provided and an additional Certificate of Service will be filed. In light of the nature

of the relief requested herein, the Receiver submits that no other or further notice is

required.

                NOTICE OF DEADLINE FOR THE FILING OF OBJECTIONS

            PLEASE TAKE NOTICE that this Application is filed for the purpose

of providing information to the parties and other persons interested in

these proceedings. Any objection to this Application must be filed within

14 days from the date of service as set forth on the certificate of service. If

no response or objection is timely filed, the Court may grant the relief

requested without further notice.

            PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 66

and in accord with the practice in the administration of bankruptcy

estates in this district, W&E will commence representation immediately

upon the filing of this Application.

            WHEREFORE, the Receiver respectfully requests that this Court enter an

order substantially in the form of the attached Exhibit B, authorizing him to retain

Whitmer & Ehrman LLC as his counsel, allowing their representation to commence

immediately upon the filing of this Application and granting such other and further

relief as the Court may deem proper.


{00020409-1 }                                7
Dated: January 21, 2019                     Respectfully submitted,

                                            /s/ Mark E. Dottore
                                            Mark E. Dottore, Receiver
                                            2344 Canal Road
                                            Cleveland, OH 44113
                                            Telephone: (216) 771-0727
                                            Facsimile: (216) 771-2450


                           CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2019, I filed the foregoing
APPLICATION OF RECEIVER TO RETAIN WHITMER & EHRMAN LLC AS
ATTORNEYS FOR THE RECEIVER - NOTICE OF DEADLINE FOR THE FILING
OF OBJECTIONS by electronic means. Notice of this filing will be sent by operation
of the Court’s electronic filing system to all parties indicated on the electronic filing
receipt. Parties may access this filing through the Court’s system.

                                            /s/ Mark E. Dottore
                                            Mark E. Dottore, Receiver




{00020409-1 }                           8
